Oliver, Chief Judge:
These three appeals for reappraisement relate to certain diamonds exported from Belgium and entered at the port of Chicago, Ill.
The cases are before me on an agreed set of facts showing statutory foreign value to be the proper basis for appraisement of the merchan*646dise in question and establishing such value to be the “invoice unit value plus home consumption tax of two Belgian francs per 1,000 francs plus packing as invoiced,” and I so bold. Judgment will be rendered accordingly.